Name: Commission Regulation (EEC) No 471/91 of 27 February 1991 derogating from the provisions on the deadline for the submission of tenders laid down in (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 54/34 Official Journal of the European Communities 28 . 2. 91 COMMISSION REGULATION (EEC) No 471/91 of 27 February 1991 derogating from the provisions on the deadline for the submission of tenders laid down in (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first sentence of Article 8 of Regulation (EEC) No 859/89, during the period 1 March to 31 May 1991 the deadline for the submission of tenders shall expire at 12 noon (Brussels time) on the following dates :  in March : the second Wednesday,  in April : the first and the third Wednesday,  in May : the first, the third and the fifth Wednesday. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 6 (7) thereof ; Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 2271 /90 (4), lays down in particular the detailed rules on invitations to tender ; whereas Article 8 of the abovementioned Regula ­ tion in particular sets the deadline for the submission of tenders at the second and fourth Wednesdays of each month ; Whereas the public holidays in March, April and May 1991 call for that deadline to be amended for practical reasons ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 91 , 4. 4. 1989, p. 5. (4) OJ No L 204, 2. 8 . 1990, p. 45.